PER CURIAM.
We are presented with a petition to review a judgment for costs against the City of Miami. See Rule 3.16, F.A.R., 32 F.S.A. A city of Miami municipal court conviction of the respondent, Geri Lillibridge, was reversed by the circuit court. The City’s petition for certiorari in this court was denied, 256 So.2d 272. Thereafter the respondent moved for an order taxing costs and the circuit court entered an order taxing costs against the City. This order *720included as an item allowed the sum of $85.00 for “supersedeas bond premium.” The City thereupon filed the instant petition.
The respondent has filed a reply to the petition in accordance with Rule 3.16(d), F.A.R., 32 F.S.A. No request for oral argument having been filed, we proceeded to a determination of the petition.
The cost of a bail bond posted after conviction is not taxable against a municipality upon reversal of the conviction. City of Miami v. Gilbert, Fla.App.1958, 102 So.2d 818.1
Accordingly, the order taxing costs against the City of Miami in the amount of $170.00 is quashed with directions to enter an order taxing costs in the amount of $85.00.
It is so ordered.

. But see Wood v. City of Jacksonville, Fla.App.1971, 248 So.2d 176.